Citation Nr: 1332431	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-17 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for schizophrenic disorder, residuals type, with persistent depression, currently rated 50 percent prior to May 4, 2011, 70 percent from May 4, 2011, and 100 percent from March 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The matters of an increased rating for schizophrenia and service connection for lumbar spine disability were remanded to the RO in August 2012.  The RO subsequently granted service connection for lumbar spine disability in June 2013, and so that issue is no longer on appeal.


FINDING OF FACT

In September 2013, the Veteran's representative submitted a motion to withdraw her appeal on the issue of an increased rating for schizophrenia.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to entitlement to an increased rating for schizophrenia, have been met.  38 U.S.C.A   §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  In a September 2013 written statement, the Veteran's representative indicated that the Veteran is satisfied with the current ratings for her schizophrenia and wished to withdraw her appeal.  Thus, the Board finds that the Veteran withdrew her appeal as to the issue of entitlement to an increased rating for schizophrenia.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed without prejudice.


ORDER

The appeal, as to the issue of entitlement to an increased rating for schizophrenia, is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


